Citation Nr: 0915360	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently evaluated 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). The Veteran 
testified at a Board hearing at the local RO in November 
2006.  The Board previously remanded this case for further 
development in July 2007 and April 2008.  

By rating decision in October 2007, the RO increased the 
Veteran's PTSD disability rating to 50 percent, effective 
August 27, 2007.  Further, in a December 2008 rating 
decision, the RO increased the Veteran's PTSD disability 
rating to 70 percent, effective October 23, 2008.  However, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, the 
RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an April 2008 statement, the Veteran appeared to raise the 
issue of entitlement to a total disability rating based on 
individual unemployability.  In a March 2009 brief, the 
Veteran's representative stated that the RO had erred by not 
considering this issue and requested that the Board consider 
it.  However, given that further development is necessary, 
including compliance with the Veterans Claims Assistance Act 
of 2000, this issue is referred back to the RO for 
appropriate action.  


FINDING OF FACT

From May 31, 2005, the Veteran's service-connected PTSD was 
manifested by intrusive thoughts, sleep impairment with 
nightmares, anxiety, depression, panic attacks, 
hypervigilance, periodic suicidal ideation, avoidance and 
inability to establish and maintain effective relationships; 
but was not productive of total occupational and social 
impairment.


CONCLUSION OF LAW

From May 31, 2005, the criteria for the assignment of an 
initial disability evaluation of 70 percent, but no higher, 
for the Veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2006, August 2007, May 2008 
and September 2008 VCAA letters, the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in the statement of the 
case and subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of a higher rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the August 2007, 
May 2008 and September 2008 letters gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board.  Nevertheless, if Vazquez-Flores 
was applicable to the instant case, the September 2008 VCAA 
letter fully addressed the notice requirements.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
hearing testimony, VA treatment records and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in June 2005, August 
2007 and October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  The present appeal involves the Veteran's 
claim that the severity of his service-connected left knee 
disability warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Factual Background

The Veteran was afforded a VA examination in June 2005.  The 
claims file was reviewed.  The examiner noted that the 
Veteran changed jobs frequently but always worked for some 
type of car dealership until his retirement from full-time 
work in 1995.  The Veteran had been married for 54 years and 
had three sons, eight grandchildren and two great 
grandchildren.  He had regular contact with them.  The 
Veteran indicated that he had no difficulty falling asleep, 
but frequently woke up and was unable to go back to sleep.  
He experienced very severe nightmares when he first returned 
from Korea, but the nightmares had diminished in intensity, 
but he still had memories of his wartime experiences.  He 
indicated that he and his wife did not socialize much.  He 
never cared for a great deal of company or to socialize.  The 
Veteran acknowledged that he had a long history of anger 
management.  He reported a history of being argumentative and 
irritable.  The Veteran had not sought any treatment for PTSD 
and had not filed for benefits prior because he did not want 
to be labeled "crazy."  

On mental examination, the Veteran appeared appropriately 
dressed and neatly groomed.  He was able to express himself 
in a relevant and coherent manner.  He was well-oriented and 
alert.  He was able to name the President and explain 
proverbs and similarities.  He had some difficulty with 
mental computational tasks, but appeared within normal limits 
for his age.  There was no evidence of significant cognitive 
functioning.  He denied any current suicidal or homicidal 
ideation, bizarre or delusional beliefs, or morbid 
preoccupations.  He displayed no deficits in reasoning, 
recall, judgment, problem solving or verbal expressive 
ability.  The diagnosis was PTSD, chronic, delayed onset.  
The GAF scored assigned was 65.  The examiner noted that the 
Veteran appeared to have coped fairly successfully with his 
PTSD symptoms.  The Veteran had a significant drinking 
problem as a younger man, but appeared to have mastered this 
largely on his own.  At this point in time the Veteran was 
troubled by fairly intrusive recollections of his combat 
experiences, but was a fairly resilient individual with a 
good sense of humor and a generally positive outlook.  He 
managed his own finances.  The examiner noted that the 
Veteran would not be capable to return to any sort of full-
time employment, but appeared fairly energetic for his age.  

VA treatment records have been reviewed and associated with 
the claims file.   In July 2005, the Veteran presented for 
evaluation of his PTSD.  The Veteran reported nightmares and 
intrusive thoughts.  The Veteran felt guilty that he was 
spared.  He indicated that he avoided the news, movies about 
Korea, camping and traffic.  He also stated that he was 
easily startled and frequently awoken during his sleep. Upon 
his return, he was sure he would die by the age of 50.  The 
Veteran also reported a depressed mood and anhedonia.  The 
Veteran suffered from guilt, decreased concentration and 
decreased energy.  He noted a decline in appetite.  He had 
thoughts of suicide, but never any plans or attempt.  He 
denied current suicidal ideation.  No psychotic symptoms were 
present.  On mental status examination, the Veteran was 
awake, alert, and cooperative with fair eye contact.  His 
speech was normal rate, volume and tone.  His mood was 
depressed with a severely restricted affect.  Thought process 
was circumstantial.  The Veteran denied suicidal/homicidal 
ideation.  His memory was intact, but his insight/judgment 
was impaired.  He was diagnosed with prolonged PTSD and 
dysthymia and medication was initiated.  The Veteran was 
encouraged to attend a PTSD group.  The GAF score assigned 
was 50.  Follow up treatment records essentially showed that 
the Veteran suffered from the same symptoms with some 
improvement in his mood at times due to treatment and 
medication.  Subsequent records also noted that the Veteran 
was well-groomed.  However, the same GAF score of 50 was 
predominantly assigned.  However, a June 2007 treatment 
record showed that a GAF score of 45 was assigned, but in 
August 2007, a GAF score of 55 was given.   

The treatment records also showed that the Veteran attended a 
PTSD group.  Significantly, an April 2006 group note 
indicated that the Veteran shared that he had thoughts of 
suicide in the past, but not longer felt like dying.  
Although medication and group therapy was helping, he still 
felt anxious when had to go someplace crowded, but could 
withstand the anxiety for a longer period of time.  

At the November 2006 Board hearing, the Veteran testified 
that his symptoms were much more severe than described at the 
June 2005 VA examination and the doctor did not ask him about 
a lot of his symptoms.  The Veteran indicated that he had 
daily panic attacks, exhibited obsessive behavior, and that 
he had planned his suicide a few years back.  Even though he 
had denied it to doctors, he indicated that the still had 
thoughts about suicide.  He stated that he wanted to move to 
the mountains to get away from everybody and everything and 
had a problem establishing new relationships.  He indicated 
that he changed jobs frequently until he got old enough to 
retire.  The Veteran requested a new VA examination because 
his symptoms were more severe than reflected in the previous 
examination.  

On remand, the Veteran was afforded a VA examination on 
August 27, 2007.  The claims file was reviewed.  The Veteran 
reported disrupted sleep and panic attacks when he was out in 
big crowds or driving a car, especially if going to new 
places.  He had problems with his temper.  He became jumpy 
and short tempered if missed medications.  He also indicated 
that he had memory problems in which he forgot tasks he had 
to do and what he went to get in the next room.  The Veteran 
experienced nightmares about Korea and frequent flashbacks.  
He battled with a passive desire to die, but denied suicidal 
thoughts.  The Veteran had not worked since 2005.  He had 
been working Saturdays only at a dealership, but had too many 
symptoms to continue.  It was noted that the Veteran had a 
wife and three sons with whom he had a positive relationship.  
The Veteran occasionally went to the driving range to play 
golf and enjoyed taking care of his flowers.  He cleaned his 
home with his wife.  

On mental status examination, the Veteran was neatly groomed.  
His speech was normal in rate and rhythm.  His eye contact 
was appropriate.  Thought content was logical and goal 
directed.  There was no indication of psychotic symptoms.  
His mood was depressed.  He denied suicidal and homicidal 
ideation, but he did report a passive desire to die.  He also 
reported panic symptoms that appear at different times when 
driving or in a crowd.  He had very disrupted sleep and 
probably averaged four hours at night altogether.  The 
examiner noted that the Veteran had symptoms of trauma re-
experiencing with intrusive memories, nightmares and 
flashbacks about Korea.  He was hypervigilant and had 
symptoms of hyperarousal.  If he watched television about the 
current war, he became very upset and mad so he tried to 
avoid watching media about the war.  He did experience 
survivor guilt.  He felt bad that he survived Korea and many 
of his buddies did not.  He thought about them often and when 
he did, he became very sad and tearful.  The diagnosis was 
PTSD, prolonged, moderate severity and dysthymia.  The 
examiner noted that the Veteran was retired and had limited 
social or recreational interests.  A GAF of 50 was given.      
  
A November 2007 letter from the VA staff psychiatrist who 
treated the Veteran since July 2005 stated that the Veteran 
was troubled with recurrent dreams, significant avoidance 
symptoms, and becoming more socially isolated even over the 
past year.  He no longer worked and spent most of his time at 
home with trips out only to run necessary errands or attend 
doctor's appointments.  He avoided discussions of the war, 
news coverage of the current war and other triggers as he 
would have intrusive memories.  The Veteran's sleep was 
impaired with increased sleep latency and early morning 
awakenings as well as the dreams.  He also endorsed a 
depressed mood and diminished pleasure in life as well.  He 
had frequent thoughts of suicide in the past several months, 
but had maintained his therapeutic relationship with his 
provider as well as attendance at group treatment and had 
managed to cope with these thoughts without any self harm 
behaviors.  His concentration was impaired and had increased 
memory complaints in the past year.  His quality of life had 
diminished as a result of his PTSD and the impact it had on 
his level of functioning.  

On remand, the Veteran was afforded another VA examination on 
October 23, 2008.  The claims file was again reviewed.  The 
examiner noted the findings of the prior examinations.  The 
Veteran indicated that he worked full-time until 1995, and 
then part time until he could not take it anymore.  He 
described such problems as irritability, concentration and 
memory problems and low job satisfaction.  The Veteran stated 
that he had trouble being in crowded places and never had 
close friends with the exception of three men whom he served 
with in Korea.  He had a history of difficulty relating and 
interacting with others, including family members.  The 
Veteran reported combat-related nightmares, intrusive 
memories and irritability.  The Veteran had suicidal 
ideation, particularly in the last few years.  

On mental status examination, the Veteran was oriented to 
person, place, time and situation.  He had a calm, flat, and 
unspontaneous affect.  He spoke in a quiet, slow-paced 
manner.  His energy level was moderate to low.  His thoughts 
were organized loosely, and he rambled circumstantially.  He  
responded well to interview structure, but at times needed 
redirection.  He did not express bizarre thinking and denied 
a history of homicidal thoughts.  He denied every making a 
suicide attempt.  He began having suicidal ideation many 
years ago, which had increased over the last few years.  The 
diagnosis was chronic PTSD and a GAF of 50 was assigned.  

The examiner opined that the Veteran's PTSD had a persistent 
detrimental effect on social and interpersonal relationships.  
He continued to experience irritability and anger.  He had 
decreased his activity level because of increased anxiety.  
He was more isolated and his despair had deepened in recent 
years and frequency of suicidal ideation had increased.  He 
relived combat trauma through nightmares and intrusive 
memories, which could be considered moderate to serious in 
degree.  The Veteran experienced psychic numbing or a numbing 
of general responsiveness to a serious degree.  In other 
words, there was an inability to feel positive emotions.  He 
was emotionally detached from others, which negatively 
impacted his familial relationships.  He had a restricted 
range of emotional expression.  Over the years, he 
persistently avoided stimuli associated with the Korean War.  
Chronic, intense hyperarousal occurred to a moderate to 
serious degree.  He also had a long history of complex sleep 
disturbances.  Problems with anger and irritability have 
created problems at home and with his family.  He was also 
hypervigilant and had been for decades.  He often checked and 
rechecked security at night.  He had problems with 
concentration and memory for many years.  The examiner 
concluded that there had been no remission in the Veteran's 
symptoms and his problems with social and interpersonal 
relationships had not improved and may have intensified in 
recent years.  

The claims file also includes letters from L.H., a licensed 
psychologist, at a Vet Center.  The first letter indicated 
that the Veteran was first seen in July 2005.  He complained 
of chronic problems with night sweats, nightmares, anger, 
difficulty trusting, worked constantly to avoid thinking, 
intrusions, anxiety and depression.  He regularly avoided 
telecasts that had war references.  The examiner indicated 
that the Veteran's current symptomatology was consistent with 
his military experience and current difficulties had 
exacerbated his symptoms.  He met the criteria for PTSD, 
chronic, moderate to severe, with depression.  The examiner 
opined that the Veteran was not considered employable due to 
the severity of his symptoms and the extent of his medication 
requirements.  The subsequent letter stated that the 
Veteran's symptomatology continued to be problematic.  His 
primary complaints were nightmares, negative affect and 
intrusive thoughts.  He had been strongly encouraged to 
attend a hospital based PTSD program.  His condition was 
considered chronic, moderate to severe, and was felt to be 
increasingly disabling as he aged.  The examiner noted that 
the primary means of managing his symptoms had been 
workaholism, but this defensive strategy was no longer 
available to him.  

The Veteran has also submitted statements from his wife in 
October 2005, September 2007 and May 2008 who described that 
the Veteran had severe nightmares, sleep disturbance, 
flashbacks, anger problems, problems concentrating and 
avoidance issues since his return from Korea.  She also 
indicated that he always thought he would die by the time he 
was 50.  In her most recent statement, she indicated that he 
was no longer employable due to his PTSD.  Further, he 
submitted a statement from his son who also described that 
the Veteran had nightmares, feelings of guilt and bad 
memories.    

The Veteran also submitted a statement in April 2008 where he 
described his combat experiences in Korea.  He indicated that 
he had bad dreams about these experiences.  He had flashbacks 
and indicated that crowds made him agitated.  He stated that 
he was confused most of the day and usually had no desire to 
do anything.  He noted decreased concentration, memory 
problems and anger issues. He also believed that he was 
unemployable due to his PTSD.  

Analysis

The Board now turns to whether a higher rating is warranted 
for the Veteran's service-connected PTSD.  As previously 
noted, the RO granted an increased disability evaluation from 
30 percent to 50 percent for the Veteran's service-connected 
PTSD, effective August 27, 2007.  Moreover, the RO granted an 
increased disability rating from 50 percent to 70 percent, 
effective October 23, 2008.  However, as the original date of 
the Veteran's claim was May 31, 2005, the Board must 
determine whether a rating in excess of 30 percent is 
warranted from the date of the original claim until August 
27, 2007, and whether a rating in excess of 50 percent is 
warranted from August 27, 2007 to October 23, 2008, and 
whether a rating in excess of 70 percent is warranted from 
October 23, 2008.   

Initially, the Board finds that based on the medical evidence 
of record, the Veteran's disability picture has more nearly 
approximated the criteria for a 70 percent rating from the 
date of claim.  When viewing the totality of the evidence, it 
appears that the Veteran's symptoms have been consistent 
throughout the entire appeal period.  VA treatment records 
exhibited no change in the Veteran's symptomatology over the 
appeal period and noted thoughts of suicide, depression and 
impaired insight/judgment.  Moreover, a November 2007 letter 
from the Veteran's treating physician indicated that his 
symptoms were much more severe than originally documented in 
the June 2005 VA examination and noted that the Veteran had 
frequent thoughts of suicide, impaired concentration and 
increased memory complaints.  

Significantly, with the exception of the June 2005 VA 
examination, throughout the appeal period, the Veteran has 
predominantly been assigned a GAF score of 50, which is 
indicative of serious symptoms, such as suicidal ideation or 
obsessional rituals.  Moreover, although he denied it at 
times, the medical evidence does show a history of suicidal 
ideation throughout the appeal period.  Further, the June 
2005 examination still documented a history of irritability, 
anger management problems and a lack of desire to socialize.  
Significantly, the Veteran credibly testified that he had 
daily panic attacks and exhibited obsessive behavior, which 
are also symptoms provided under the 70 percent rating 
criteria.  Moreover, the August 2007 VA examination noted 
panic attacks and memory problems.  The Veteran also 
exhibited limited social and recreational interests.  
Importantly, at the most recent VA examination, which the 
current 70 percent rating was based upon, the examiner 
indicated that the Veteran had consistently had serious 
symptoms as those described in the 70 percent criteria, such 
as irritability, panic attacks, depression, suicidal ideation 
and inability to maintain effective relationships, for years.  
Obsessional rituals were also noted.  The examiner noted that 
the Veteran's PTSD symptoms had a persistent detrimental 
effect on social and interpersonal relationships.  Although 
the evidence is not clear, the Board believes that this is a 
case were the positive evidence and the negative evidence is 
in a state of equipoise.   In sum, when resolving all benefit 
of the doubt in favor of the Veteran, a 70 percent rating is 
warranted, effective May 31, 2005, the date of claim.  See 
38 U.S.C.A. § 5107(b); Fenderson.  

Nevertheless, based on the evidence of record, the 
preponderance of the evidence is against a finding of total 
occupational and social impairment to warrant a disability 
rating of 100 percent.  Although the most recent VA 
examinations showed severe impairment and the assigned GAF 
score of 50 reflected serious symptoms, the Veteran did not 
exhibit the majority of the symptoms outlined in the criteria 
for a 100 percent rating.  In other words, the Veteran's 
symptoms during this time period more nearly approximate the 
criteria for a 70 percent rating.  For instance, the medical 
evidence of record clearly showed that the Veteran did not 
have persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Further, even though there is 
evidence of thoughts of suicide, there is no medical evidence 
of persistent danger to hurting self or others.  
Significantly, the Veteran has indicated that he had no 
intent or plan.  Further, the medical evidence of record 
always showed that the Veteran was well-groomed.  In sum, the 
Veteran was able to maintain minimal personal hygiene.  He 
was consistently alert and oriented to place and person.  The 
medical evidence does not show any finding of gross 
impairment of thought processes or communication.  Further, 
although there was some report of memory problems, there was 
no medical finding that the Veteran's memory loss was to such 
an extent that the Veteran did not remember names of close 
relatives, his own occupation or his own name.  

Moreover, a GAF score of 50 is indicative of serious symptoms 
such as suicidal ideation or obsessional rituals, which are 
criteria under the current 70 percent rating.  In other 
words, the GAF score predominantly assigned by medical 
professionals when treating the Veteran reflected the 70 
percent rating criteria.  In sum, the degree of PTSD 
impairment is adequately contemplated by the current 70 
percent rating.  

In conclusion, the Board acknowledges the Veteran's combat 
service in Korea and the traumatic experiences the Veteran 
suffered.  However, based on the analysis above, a 
preponderance of the evidence is against an initial rating in 
excess of 70 percent for the service-connected PTSD.  As the 
preponderance of the evidence weighs against a rating in 
excess of 70 percent, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of an extraschedular evaluation has 
also been considered; however, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  Although the 
Veteran has claimed that he is no longer able to work, the 
Veteran has not demonstrated that his service-connected PTSD 
has resulted in marked interference with employment or 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards.  The 
evidence of record showed that the Veteran retired from full 
time employment in 1995 at the age of 65.  Further, although 
a letter from L.H. stated that the Veteran was unemployable, 
a subsequent letter from L.H. clearly indicated that the 
Veteran's work was his primary means of managing his PTSD 
symptoms.  VA's General Counsel has noted "mere assertions 
or evidence that a disability interferes with employment" is 
not enough to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  The rating criteria for mental disorders 
contemplates any such occupational impairment.  See 38 C.F.R. 
§ 4.130.  Consequently, under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  
Additionally, medical evidence of record clearly demonstrated 
that the Veteran has not been hospitalized due to his PTSD.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

An initial rating of 70 percent, but no higher, from May 31, 
2005, is warranted for the Veteran's service-connected PTSD.  
To that extent, the appeal is granted subject to the law and 
regulations governing the payment of monetary benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


